Exhibit 99.2(r)(iii) DMR MORTGAGE OPPORTUNITY FUND LP CODE OF ETHICS FOR SENIOR OFFICERS The Board of Directors (the “Board”) of DMR MORTGAGE OPPORTUNITY FUND LP (the “Fund”) has adopted this Code of Ethics (the “Code”) for the Fund’s Senior Officers (collectively, the “Officers”) to guide and remind the Officers of their responsibilities to the Fund, other officers, limited partners of the Fund, and governmental authorities. Officers are expected to act in accordance with the guidance and standards set forth in this Code. For the purposes of this Code, the Fund’s Senior Officers shall include:the President; the Secretary; the Chief Financial Officer; and any persons performing similar functions on behalf of the Fund, regardless of whether such persons are employed by the Fund or a third party. This Code is intended to serve as the code of ethics described in Section 406 of The Sarbanes-Oxley Act of 2002 and Form N-CSR. To the extent that an Officer is subject to the Fund’s code of ethics adopted pursuant to Rule 17j-1 of the Investment Company Act of 1940, as amended (the “Rule 17j-1 Code”), this Code is intended to supplement and be interpreted in the context of the Rule 17j-1 Code.
